FILE COPY




   BRIAN QUINN
    Chief Justice
                                   Court of Appeals                              VIVIAN LONG
                                                                                     Clerk

JAMES T. CAMPBELL
      Justice
                                    Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                  Potter County Courts Building                  P. O. Box 9540
                                                                                   79105-9540
                                   501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                     Amarillo, Texas 79101-2449                    (806) 342-2650

                                  www.txcourts.gov/7thcoa.aspx

                                         June 3, 2015

Paul Edwards Hudson                              Bridget Moreno Lopez
2935 Sundial Dr.                                 LINEBARGER GOGGAN BLAIR
Dallas, TX 75229                                  & SAMPSON, LLP
                                                 2777 North Stemmons Freeway
                                                 Suite 1000
                                                 Dallas, TX 75207
                                                 * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00444-CV
          Trial Court Case Number: TX-13-31309

Style: Paul Edward Hudson v. Dallas County, et al

Dear Mr. Hudson and Counsel:F

          Appellant's brief is filed on Monday, June 02, 2015.

                                                           Very truly yours,
                                                           Vivian Long
                                                           VIVIAN LONG, CLERK